BENEDICT,. District Judge.
In these cases several questions have arisen in regard to the distribution of the proceeds of the tug Glen Iris, a domestic vessel, which was sold under a- decree of this court. Claims for wages, as to which none of these questions can arise, have been already paid, and the fund is not enough to pay all the other claims. It will be sufficient for the case, as I understand it, for me to say that the clerk, in distributing the proceeds, after payment of the fees of the officers of the court, should pay, first, the liens which existed upon the vessel under the state law, excluding all cases in which monthly bills had not been rendered 40 days prior to the incurring of the liability to Meron for negligent towing of his boat, June 28, 1896, and making a rest in the monthly accounts for supplies at that date; next should be paid the claim of Meron; and, out of any surplus remaining after paying Meron’s claim, the liens that were created subsequent to the contracting of the liability to Meron. Costs and disbursements should be paid with each claim in its order. The claim for wharfage will take the same course. The amount of wharfage due at the time of the origin of Meron’s claim should be paid prior to that; the rest of it, subsequent. The application of the rule for retaining priority of liens in such cases, laid down in The Gratitude, 42 Fed. 299, produces the above' results. None of these questions arose in the case of The S. W. Morris, 59 Fed. 616, where the fund was sufficient to pay all.